Exhibit 10.29

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of February 20, 2018 (this “Agreement”), by and
among Snap Inc. (the “Borrower”), the lender set forth on Schedule I attached
hereto (the “Incremental Revolving Loan Lender”) and Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity, the “Administrative
Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Revolving Credit Agreement, dated as of
July 29, 2016 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Borrower,
the Lenders and Issuing Banks from time to time party thereto, and the
Administrative Agent;

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request a New Commitment by entering into a Joinder Agreement with
a New Lender; and

WHEREAS, the Incremental Revolving Loan Lender will become a New Lender in
respect of the Incremental Revolving Loan Commitment (as defined below) which
will become a New Commitment.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The Incremental Revolving Loan Lender (i) represents and warrants that it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (iii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto (and the
Administrative Agent hereby accepts such appointment); and (v) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.

The Incremental Revolving Loan Lender hereby commits to provide its Incremental
Revolving Loan Commitment to the Borrower on the following terms and conditions:

1.

Incremental Revolving Loan Commitment.  The New Commitments of the Incremental
Revolving Loan Lender (such commitment, the “Incremental Revolving Loan
Commitment”) is $50,000,000. The Incremental Revolving Loan Lender agrees to
make Revolving Loans to the Borrower from time to time in an aggregate amount up
to but not exceeding the Incremental Revolving Loan Commitment, subject to the
terms of the Credit Agreement.  Silicon Valley Bank agrees, during the
Availability Period, subject to the terms and conditions of the Credit
Agreement, to issue

 

 

 

 

--------------------------------------------------------------------------------

 

Letters of Credit at the request and for the account of the Borrower or any
Subsidiary in the aggregate Dollar Equivalent up to but not exceeding the amount
set opposite its name under “Letter of Credit Issuer Sublimit” on Schedule I
attached hereto.   On the Effective Date, (a) each of the existing Lenders
immediately prior to the Effective Date (the “Existing Lenders”) shall assign to
the Incremental Revolving Loan Lender, and the Incremental Revolving Loan Lender
shall purchase from each Existing Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
Letter of Credit Usage outstanding on the Effective Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving Loans and participation interests in Letter of Credit Usage will be
held by Existing Lenders and the Incremental Revolving Loan Lender ratably in
accordance with their Revolving Commitments after giving effect to the addition
of the Incremental Revolving Loan Commitment to the Revolving Commitments, (b)
the Incremental Revolving Loan Commitment shall be deemed for all purposes a
Revolving Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Loan and (c) the Incremental Revolving Loan Lender shall
become a Lender for all purposes under the Credit Agreement.  On the Effective
Date, the Letter of Credit Issuer Sublimit of each Issuing Bank shall be as set
forth on Schedule II attached hereto.  

 

2.

Conditions Precedent.  

(a)

This Agreement shall become effective on the date the Administrative Agent has
confirmed the satisfaction or waiver of each of the conditions contained in this
Section 2 (the “Effective Date”):

(i)

The Administrative Agent shall have received counterparts of this Agreement duly
executed and delivered by (1) the Loan Parties, (2) the Administrative Agent,
and (iii) the Incremental Revolving Loan Lender;

(ii)

The Borrower shall have paid to the Administrative Agent all expenses payable
pursuant to Section 9.03 of the Credit Agreement which have accrued to the
Effective Date to the extent invoices therefor have been provided at least one
Business Day prior to the Effective Date;

(iii)

The Administrative Agent shall have received the executed legal opinion of
Fenwick & West LLP, counsel for the Borrower, in form and substance reasonably
satisfactory to Administrative Agent (but in any event limited to a customary
enforceability opinion);

(iv)

The Administrative Agent shall have received (1) certified copies of the
resolutions of the board of directors of the Borrower approving the transactions
contemplated by this Agreement and the execution and delivery of this Agreement
and all documents evidencing other necessary organizational action and
governmental approvals, if any, with respect to this Agreement and (2) all other
documents reasonably requested by the Administrative Agent relating to the
organization, existence and good standing of the Borrower and the authorization
of the transactions contemplated hereby;

(v)

The representations and warranties of the Borrower set forth in the Loan
Documents (including, without limitation, this Agreement) shall be true and
correct in all material respects on and as of the Effective Date except that (1)
the representations and warranties contained in Section 3.04(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) (subject, in the case of unaudited financial
statements furnished pursuant to clause (b), to year-end audit adjustments and
the absence of footnotes), respectively, of Section 5.01 of the Credit
Agreement, (2) to the extent that such  



 

 

 

--------------------------------------------------------------------------------

 

representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date and (3) to
the extent that such representations and warranties are already qualified or
modified by materiality or words of similar effect in the text thereof, they
shall be true and correct in all respects;

(vi)

As of the Effective Date, no Default or Event of Default shall have occurred and
be continuing or will result from the execution of this Agreement and the
transactions contemplated hereby as of the Effective Date;

(vii)

The Administrative Agent shall have received (1) a certificate, dated the
Effective Date and signed on behalf of the Borrower by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (v), (vi) and (x) of this Section 2(a) as of
the Effective Date, and (2) a solvency certificate, dated the Effective Date and
signed on behalf of the Borrower by the most senior financial officer of the
Borrower, certifying that, as of the Effective Date, the Borrower and the
Restricted Subsidiaries, taken as a whole, are, and after giving effect to the
incurrence of any Indebtedness and obligations being incurred in connection
herewith will be, Solvent;

(viii)

The Incremental Revolving Loan Lender shall have received, to the extent
reasonably requested at least five Business Days prior to the Effective Date,
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA Patriot Act;

(ix)

The Administrative Agent shall have received a Borrowing Request (it being
agreed by the Administrative Agent and the Incremental Revolving Loan Lender
that this Agreement shall serve as such Borrowing Request); and

(x)

As of the Effective Date, both before and immediately after giving effect to the
Incremental Revolving Loan Commitment, the Borrower and its Restricted
Subsidiaries shall have Liquidity of not less than $300,000,000.

(b)The obligation of the Incremental Revolving Loan Lender to make a Loan on the
occasion of any Borrowing after the Effective Date is subject to the
satisfaction of the conditions set forth in Section 4.02 of the Credit
Agreement.

3.

New Lender.  The Incremental Revolving Loan Lender acknowledges and agrees that
upon its execution of this Agreement that such Incremental Revolving Loan Lender
shall become a “Lender” under, and for all purposes of, the Credit Agreement and
the other Loan Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender thereunder.

4.

Eligible Assignee. By its execution of this Agreement, the Incremental Revolving
Loan Lender represents and warrants that it is an eligible assignee under
Section 9.04(b) of the Credit Agreement.

5.

Notice. For purposes of the Credit Agreement, the initial notice address of the
Incremental Revolving Loan Lender shall be the address set forth opposite such
Incremental Revolving Loan Lender on Schedule I attached hereto.



 

 

 

--------------------------------------------------------------------------------

 

6.

Non-US Lenders. The Incremental Revolving Loan Lender shall have delivered
herewith to the Administrative Agent such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Incremental Revolving Loan Lender may be required to deliver to the
Administrative Agent pursuant to Section 2.14 of the Credit Agreement.

7.

Recordation of the Incremental Revolving Loan Commitment. Upon execution and
delivery hereof, the Administrative Agent will record the Incremental Revolving
Loan Commitment provided by the Incremental Revolving Loan Lender in the
Register.

8.

Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

9.

Credit Agreement Governs. Except as set forth in this Agreement, the Incremental
Revolving Loan Commitment and all Revolving Loans borrowed thereunder shall
otherwise be subject to the provisions of the Credit Agreement and the other
Loan Documents.

10.

Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.  

11.

Reaffirmation by the Borrower.  Without limiting its obligations under or the
provisions of the Credit Agreement, the Borrower hereby (a) acknowledges that
the term “Obligations” (and terms of similar import used in the Loan Documents)
shall include the unpaid principal of, and accrued and unpaid interest on
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) any Revolving Loans incurred under the Incremental
Revolving Loan Commitment and (b) affirms and confirms its indemnification
obligations and other commitments and obligations under the Credit Agreement and
each other Loan Document to which it is a party, in each case after giving
effect to this Agreement and the effectiveness of the Incremental Revolving Loan
Commitment contemplated hereby.

12.

Effect of this Agreement.  This Agreement shall constitute a “Joinder Agreement”
and a “Loan Document” for all purposes of the Credit Agreement and the other
Loan Documents.

13.

GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

14.

CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 9.09 OF THE CREDIT
AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH HEREIN.



 

 

 

--------------------------------------------------------------------------------

 

15.

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

16.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[Remainder of page intentionally left blank]



 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

SNAP INC.

By:  /s/ Andrew Vollero

 

Name:

Andrew Vollero

 

Title:

Chief Financial Officer

 

 

 




 

 



 

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK, as the Incremental Revolving Loan Lender

By:  /s/ Frank O’Brien

 

Name:

Frank O’Brien

Title:  Vice President




 

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

By:  /s/ Lisa Hanson

 

Name:

Lisa Hanson

Title:    Vice President

 

 

 